Citation Nr: 0724735	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-16 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected loss of sense of taste.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected loss of sense of smell.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from August 1960 to August 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
RO.  

The Board notes that the evaluation for the service-connected 
loss of sense of smell was increased to 10 percent during the 
course of the appeal.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

The veteran requested a hearing before the Board at the RO on 
his May 2004 Substantive Appeal.  He was scheduled for a 
hearing in August 2007.  However, after receiving 
notification of the scheduled hearing, the veteran withdrew 
his hearing request in June 2007.  



FINDINGS OF FACT

1.  The service-connected loss of sense of taste is shown not 
to be complete but is partial.  

2.  The service-connected loss of sense of smell is shown to 
be complete.  

3.  Neither service-connected disability is shown to be 
productive of marked interference with employment or require 
frequent periods of hospitalization; nor are they productive 
of such an unusual or exceptional disability picture as to 
render impractical the application of the regular rating 
criteria.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected loss of sense of taste 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.88a including Code 6276 (2006).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected loss of 
sense of smell have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.88a including Code 6275 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided VCAA notice by letter dated in 
August 2006.  The notice included the type of evidence needed 
to substantiate the claims for increased evaluations.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  Finally, the veteran was told 
to provide any evidence in his possession that pertained to 
the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that, upon receipt of an application for a 
service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The August 
2006 letter contained notice as to how a degree of disability 
is assigned and how an effective date is assigned.  This 
completes the final two notice elements required by Dingess.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the RO's 
readjudication of the claim in March 2007 after sending the 
proper notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination to evaluate the severity of 
the service-connected disabilities.  

At this juncture, the Board notes the representative's 
argument that the most recent VA examination, which was 
conducted in November 2006, did not include taste testing.  
However, the Board notes that the previous VA examination did 
include taste testing, and it was conducted only six months 
earlier in May 2006.  

There is no indication that this examination was deficient, 
and the veteran has not contended that his disability has 
worsened since May 2006.  Therefore, the May 2006 
examination, which was conducted only a little over a year 
ago, is sufficient for rating purposes.  

In addition, all identified records that are available have 
been obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of VCAA have 
been met.  




Increased Evaluation

The veteran contends that he should be compensated for his 
loss of taste.  He notes that this condition can be 
dangerous, in that it makes it difficult to identify food 
that has gone bad.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

As noted, these issues involve the veteran's dissatisfaction 
with the initial rating for his disabilities assigned 
following the grant of service connection.  The Court has 
found that there is a distinction between a veteran's 
disagreement with the initial rating assigned following a 
grant of service connection and a claim for an increased 
rating for a disability when service connection had 
previously been established.  

In instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim of service connection to the present is of 
importance in determining the proper evaluation of the 
service-connected disability, and staged ratings are to be 
considered in order to reflect the changing level of severity 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  


Evidence

The record shows that service connection for loss of sense of 
taste was established in a February 2003 rating decision.  A 
no percent evaluation was assigned, effective on January 7, 
2003.  This evaluation currently remains in effect.  

Service connection for loss of sense of smell was also 
established in the February 2003 rating decision, with an 
effective date of August 1999.  A no percent evaluation was 
assigned for this disability.  The evaluation was increased 
to the current 10 percent rating in a June 2006 rating 
decision.  

The evidence includes VA treatment records dated in January 
2003.  The examiner stated that the veteran had a loss of 
sense of smell and a corresponding loss of taste.  

The veteran was afforded a VA examination in May 2006.  The 
medicalhistory of was discussed.  Sugar, salt, vinegar and 
lemon were presented to him for taste testing.  He was unable 
to identify sugar or lemon, but did identify salt and vinegar 
as being tangy.  The assessment was that of loss of taste and 
smell.  The examiner opined that the loss of taste was 
partial.  

A September 2006 VA examination noted that there was no 
material to conduct test tasting, but that historically the 
veteran had absolutely no taste from prior testing.  

In November 2006, the veteran was afforded a VA examination 
by the same examiner who had conducted the earlier 
examination in May.  Smell identification tests were given, 
but there was no indication the veteran was provided with an 
additional taste test.  The assessment was that of anosmia 
with loss of taste and septal deviation.  

The VA examiner opined that the current problem was 
precipitated by his initial exposure with the reaction he had 
in service.  This had progressed and the symptomatology had 
worsened.  


Sense of Taste

The veteran's disability is evaluated under the criteria 
established for evaluating a loss of sense of taste.  This 
code indicates that a 10 percent evaluation is assigned when 
there is complete loss of the sense of taste.  38 C.F.R. 
§ 4.88a, Code 6276.  

These provisions do not provide criteria for a no percent 
evaluation.  In every instance where the schedule does not 
provide a no percent evaluation for a diagnostic code, a no 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Board finds that a compensable evaluation for loss of 
taste is not warranted.  The evidence shows that the veteran 
has been diagnosed with loss of taste on several occasions 
since January 2003.  

However, when he was provided with taste testing in May 2006, 
the veteran was able to identify salt and vinegar.  The 
examiner opined that the loss of taste was partial.  This 
same examiner did not change this assessment after conducting 
the November 2006 examination.  

Although the September 2006 physical examination reports that 
the veteran had a history of complete loss of taste, the 
basis for this statement is not identified in the record, as 
no testing was conducted at the time of the examination.  The 
only actual testing was interpreted to reflect only a partial 
loss of taste and was performed little more than a year ago.  

Therefore, as competent evidence has not been presented to 
show findings consistent with a complete loss of taste since 
this recent testing, the Board finds that a basis for the 
assignment of 10 percent rating is not demonstrated in this 
case.  


Sense of Smell

The veteran's disability is evaluated under the criteria 
established for evaluating a loss of sense of smell.  This 
code indicates that a 10 percent evaluation is assigned when 
there is complete loss of the sense of smell.  38 C.F.R. 
§ 4.88a, Code 6275.  As noted, a no percent evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

Thus, an evaluation higher than the already assigned 10 
percent rating is not warranted for the service-connected 
complete loss of sense of smell.  As the established criteria 
clearly address the service-connected disability picture in 
this case, no additional discussion is warranted on these 
facts.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

The Board needs only to address the assignment of a higher 
rating on an extraschedular basis, if such is presented or 
asserted.  38 C.F.R. § 3.321(b).  There is no evidence that 
the service-connected disability rated as a complete loss of 
sense of smell under these criteria presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the established standards for paying compensation benefits.  

Hence, a referral to the Chief Benefits Director of VA's 
Compensation and Pension Service as provided in this 
regulation need not be addressed.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  





ORDER

An increased, initial compensable evaluation for the service-
connected loss of sense of taste is denied.  

An increased, initial evaluation in excess of 10 percent for 
the service-connected loss of sense of smell is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


